UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4014


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSTIN DEWAYNE BARR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00515-TLW-1)


Submitted:   June 29, 2011                 Decided:   July 12, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON, TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.    Carrie Ann Fisher, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Justin Dewayne Barr pleaded guilty, pursuant to a plea

agreement, to one count of felon-in-possession of ammunition in

violation     of   18   U.S.C.    § 922(g)    (2006)   and    one    count    of

possession with intent to distribute a quantity of cocaine base

in violation of 21 U.S.C. § 841(a)(1) (2006).                On appeal after

resentencing, Barr’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he states that he

finds no meritorious issues for appeal.             Counsel questions (1)

whether this court has jurisdiction over this appeal because no

notice of appeal was filed after resentencing on remand, and (2)

whether the district court erred in designating Barr a career

offender.       Barr,    in   a   supplemental    filing,    calls    for    the

retroactive application of the Fair Sentencing Act of 2010 to

his sentencing.

            Our review leads us to conclude that we do, in fact,

have jurisdiction over this appeal.            In our limited remand for

resentencing,      we   specifically   retained    jurisdiction      over    the

appeal.     Thus, no new notice of appeal was required to be filed

after the resentencing.

            Because Barr failed to object to the career offender

designation in the district court, we review the imposition of

that designation for plain error.            United States v. Branch, 537

F.3d 328, 343 (4th Cir. 2008).             We find no such error.       Barr’s

                                       2
two predicate offenses, strong arm robbery and distribution of

cocaine     base,       were        separated     by    an     intervening      arrest.

Therefore, despite Barr being sentenced on the same day for both

offenses,       the    two     offenses    are     counted      separately.          U.S.

Sentencing Guidelines Manual § 4A1.2 (2008).                     Contrary to Barr’s

assertions, South Carolina’s common law offense of strong arm

robbery does qualify as a “crime of violence” for purposes of

the Guidelines.          See USSG § 4B1.2(a).                Despite the relatively

light penalty actually served by Barr, the convictions count as

“prior felony convictions” because the offenses are punishable

by terms of imprisonment exceeding one year.                       See USSG § 4B1.2

cmt.    n.1.        Thus,     the    district     court      properly    counted     both

offenses       as     separate       predicate     offenses      for     purposes      of

designating Barr a career offender under USSG § 4B1.1.

               Barr    also      seeks     retroactive        application       of    the

provisions of the Fair Sentencing Act of 2010, Pub. L. No. 111-

220.    We recently foreclosed this argument for offenders, like

Barr,   who     were    sentenced      before     its   effective       date.    United

States v. Bullard,                  F.3d        , No. 09-5214, 2011 WL 1718894,

at *10 (4th Cir. May 6, 2011) (“We agree with all eight circuits

that have ruled on the issue that the FSA contains no express

statement of retroactivity, nor can any such intent by inferred

from its language.”).            Thus, this ground lends Barr no aid.



                                            3
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Barr’s convictions and sentence.

This court requires that counsel inform Barr, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Barr requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this       court    for    leave     to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Barr.

           Barr’s       pending     motions       to    file   pro   se   supplemental

briefs are denied as moot.                His motion to seal is also denied

and his motion to withdraw is hereby struck.                         We dispense with

oral   argument     because        the    facts    and     legal     contentions      are

adequately      presented     in    the    materials       before       the   court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            4